Citation Nr: 1641248	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  15-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the August 2012 decision which denied entitlement to service connection for hearing loss disability.  

2.  Whether there was clear and unmistakable error (CUE) in the August 2012 decision which denied entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to June 1955 with service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a Board hearing on his VA Form 9 received May 12, 2015; however, the Veteran withdrew his request in a correspondence received February 20, 2016.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The August 2012 rating decision that denied service connection for a bilateral hearing loss disability is not final.

2.  The August 2012 rating decision that denied service connection for tinnitus is not final.




CONCLUSIONS OF LAW

1.  The August 2012 rating decision that denied service connection for a bilateral hearing loss disability is not a final decision and not subject to revision based on CUE.  38 U.S.C.A. § 5109A (b) (West 2014); 38 C.F.R. §§ 3.105 (a) (2015).

2.  The August 2012 rating decision that denied service connection for tinnitus is not a final decision and not subject to revision based on CUE.  38 U.S.C.A. § 5109A (b) (West 2014); 38 C.F.R. §§ 3.105 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

Given the parameters of the law surrounding CUE claims, the duty to notify and assist is not applicable when CUE is claimed in decisions by the Board or in decisions by the RO.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).  As a result, discussion of VA's duty to notify and assist is not required with respect to whether CUE exists in the August 2012 rating decision.  

CUE

The Veteran alleges CUE in the August 2012 rating decision which denied entitlement to service connection for bilateral hearing loss and tinnitus. 

Under the provisions of 38 C.F.R. § 3.105 (a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims (Court) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

The Board initially denied entitlement to service connection for hearing loss and tinnitus in an August 2012 RO rating decision.  In October 2012, the Veteran requested reconsideration of the decision on the basis of clear and unmistakable error, and provided additional argument and facts in support of these issues.  The RO again denied the claim in July 2013 and the Veteran filed a timely notice of  disagreement on a VA Form 21-0958.  The RO issued a February 2015 statement of the case, a timely VA Form 9 was submitted by the Veteran, and the RO certified the hearing loss and tinnitus appeals as clear and unmistakable error claims to the Board.  

The Court has held that a CUE claim "cannot lie as to a decision that is still open to direct review."  May v. Nicholson, 19 Vet. App. 310, 317 (2005).  The Court reasoned that a collateral attack or CUE motion made prior to a determination becoming final bypasses the avenue of direct appeal, resulting in the Veteran being "handicapped by the heightened burdens of proof and pleading that are characteristic of a collateral CUE attack."  Id.   As such, the Court held that a CUE claim cannot be filed as to a matter that is still appealable or pending.  Id. at 320.  See also Link v. West, 12 Vet. App. 39, 44 (1998) (a CUE claim cannot exist, as matter of law, where there is no prior final RO decision); 38 C.F.R. § 3.105 (a).

Despite the Veteran's contention of a "clear and unmistakable error," the Board finds that this does not constitute a claim for clear and unmistakable error (CUE) under the provisions of 38 C.F.R. § 3.105 (a) (2015) as the decisions are not yet final.  Here, the Veteran filed a timely motion for reconsideration in October 2012 with additional argument and facts in support of the appeal.  Thus, the Board finds that the August 2012 decision was not final.

In view of the foregoing, the Board finds that the claims for CUE are without legal merit and, at this time, must be dismissed.  38 U.S.C.A. § 7105; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of CUE based on the August 2012 denial of service connection for bilateral hearing loss is dismissed. 

The claim of CUE based on the August 2012 denial of service connection for tinnitus is dismissed. 


REMAND

Further evidentiary development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran was afforded a VA examination in August 2012.  The VA examiner provided a negative nexus opinion between hearing loss disability, tinnitus and service.  The VA examiner noted that the Veteran had normal hearing in both ears in a March 1954 VA examination when entering service and that there was no exit audiogram for June 1955.  The VA examiner supported his negative opinion by noting that in a June 1957 audiogram, there was normal hearing in both ears.   

The Board notes that the audiological findings contained in the Veteran's service treatment records and Reserves records prior to October 31, 1967, were initially reported in Acoustical Society of America (ASA) units, which was used for tests conducted prior to October 1967 and need to be converted to the currently used  standard development by the International Organization for Standardization (ISO).  

After conversions, the Board notes that the June 1957 audiogram does not show any degree of hearing loss disability for VA purposes, however, there is some hearing loss indicated at 3,000 Hertz which does not seem to be acknowledged by the VA examiner.  Further, a December 1969 reserves audiogram (which does not require conversion) shows hearing loss at various frequencies.  See VBMS STRs dated May 7, 2012 pg. 4, 83.  In this case, it is unclear whether the 2012 VA examiner considered the ISO conversions in providing the nexus opinion.  Therefore, the Board finds that on remand, a medical opinion that converts any ASA test results to ISO-ANSI standards will be necessary and helpful in determining whether the Veteran's bilateral hearing loss or tinnitus is related to his period of service.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the claims file to an appropriate VA examiner for an addendum opinion to obtain clarification regarding the etiology of the Veteran's hearing loss disability and tinnitus, in light of converted audiometric readings prior to (from American Standards Association (ASA) units to International Standard Organization (ISO)-American National Standards Institute (ANSI)).  The claims folder (including this remand) should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner(s), the Veteran should be scheduled for another VA examination.

For the Veteran's claimed hearing loss and tinnitus condition, provide a written response to the following inquiry:

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hearing loss disability and tinnitus, is etiologically related to his active service?

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


